 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 351 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2004 
Mr. Castle submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce 
 
CONCURRENT RESOLUTION 
Congratulating the University of Delaware men’s football team for winning the National Collegiate Athletic Association I–AA national championship. 
 
Whereas on Friday, December 19, 2004, the University of Delaware Blue Hens men’s football team won its sixth national title; 
Whereas the University of Delaware won the championship game by defeating the Colgate University 40-0; 
Whereas the Blue Hens swept through the Division I–AA playoffs, outscoring opponents by a combined score 149-23 in victories over Southern Illinois, Northern Iowa, and Wofford; 
Whereas the Blue Hens captured their seventh Atlantic 10 Football Conference title, were named winners of the Lambert Cup as the top team in the East for the 18th time and were named Eastern College Athletic Conference (ECAC) Team of the Year for the 10th time; 
Whereas the University of Delaware team was led by co-captains Mike Adams and Jason Nerys and All-American quarterback Andy Hall; 
Whereas the roster of the University of Delaware team also included Dominic Santoli, Germaine Bennett, G.J. Crescione, Roger Brown, Antwan Jenkins, David Boler, Brian Ingram, Justin Long, Ryan McDermond, Ryan Carty, T.J. DiMuzio, Zach Thomas, Terry Kelly, Brad Michael, Dave Camburn, Joe Bleymaier, Mike Weber, Ryan Trask, Brad Shushman, Sean Bleiler, Leon Clarke, Brent Steinmetz, Ben Cross, Lawrence Jones, Jamie Rotonda, Nicos Chivis, Lonnie Starks, Drew Kisner, Kyle Campbell, Jeremy Kametz, Jeffrey Robinson, Maguell Davis, Bryan Tingle, Lou Samba, Andy Snapp, Anthony Cinelli, Niquan Lee, John Nauss, Rashaad Woodard, John Mulhern, KeiAndre Hepburn, Kevin Pulley, Sidney Haugabrook, Dominic Madigan, Antoinie McClure, Jeffrey Thompson, Blake Anderson, Mark Moore, Craig Browne, Marquez Davis, Nick Iarrobino, Mike Buchman, Mondoe Davis, Andrew Wilson, Marco Kristen, George Potts, Mike Bingnear, Mark Ciavirella, Greg Benson, Brett Wharton, Brendon Morfe, Rich Beverley, Tom Parks, Chris Edwards, Scott Conley, Chris Korkuch, Trip DelCampo, Brian Sims, Jared Wray, Paul Thompson, Bobby Delacy, Joe Cordrey, Jesse O’Neill, Brian Jennings, Vince Mumford, Michael Taylor, Steve Selk, Rick Lavelle, Richard Washington, Nat Bell, Chris Mooney, Shawn Johnson, Bubba Jespersen, Sean Sweeney, and Randall James; 
Whereas second-year head coach K.C. Keeler enjoyed one of the most outstanding seasons in college football by setting a school record for wins in a season with a mark of 15-1; 
Whereas Coach Keeler and his coaching staff, including Kirk Ciarrocca, Dave Cohen, Bryan Bossard, Kyle Flood, Paul Williams, Rob Neviaser, Rick Brown, Brian Ginn, Craig Cummings, Frank Law, Brandon Walker, Mike Marks, Russell Barbarino, Dr. Vincent Disabella, Keith Handling, Joan Couch, deserve much credit for the outstanding determination and accomplishments of their young team; 
Whereas fans across the State of Delaware have supported the team over the course of the season and more than 6000 Delawareans traveled to Tennessee to watch the championship game; 
Whereas the Blue Hen football program encompasses all the facets of university life, including growth of character, academic involvement, campus involvement, and graduation; and 
Whereas the students, alumni, faculty, and supporters of the University of Delaware are to be congratulated for their commitment and pride in their national champion men’s football team: Now, therefore, be it 
 
That the Congress— 
(1)congratulates the University of Delaware men’s football team for winning the 2003 National Collegiate Athletic Association Division I–AA football national championship; 
(2)recognizes the achievements of all the team’s players, coaches, and support staff; and 
(3)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the University of Delaware for appropriate display and to transmit an enrolled copy of this resolution to each coach and member of the 2003 National Collegiate Athletic Association Division I–AA men’s football national championship team. 
 
